972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.VALGENE ROYAL, Plaintiff-Appellant,andAnthony RICHARDSON, Plaintiff,v.J. T. HADDEN, Warden;  L. Moore;  J. Brand, Defendants-Appellees,andJackie TAYLOR;  R. Ellis, Lieutenant;  D. Martin,Lieutenant; Jerry GAUGHANS, Defendants.
No. 91-6324.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  July 31, 1992

Valgene Royal, Appellant Pro Se.
Richard Bruce Conely, Assistant United States Attorney, Raleigh, North Carolina, for Appellees.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Valgene Royal appeals from the district court's order granting summary judgment to the Defendants in his Bivens* action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Royal v. Hadden, No. CA-90-520-BO (E.D.N.C. Sept. 30, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)